IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,396-01


                     EX PARTE DEIDRE RAE MCDONALD, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. W12623-1 IN THE 355TH DISTRICT COURT
                              FROM HOOD COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of forgery and sentenced to thirty years’ imprisonment. She did not

appeal her conviction. She filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that she is being illegally held on a parole revocation

warrant. See TEX . GOV ’T CODE § 508.282(a)(1)(A); Morrissey v. Brewer, 408 U.S. 471, 488 (1972).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Board of Pardons

and Paroles’s Office of the General Counsel to obtain a response from a person with knowledge of

relevant facts. In developing the record, the trial court may use any means set out in Article 11.07,
                                                                                                       2

§ 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent her at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether the Board of

Pardons and Paroles timely disposed of the allegations in the parole violator warrant. See TEX .

GOV ’T CODE § 508.282(a)(1)(A) . The trial court may make any other findings and conclusions that

it deems appropriate in response to Applicant’s claim and shall order the district clerk to forward

documents from the Board of Pardons and Paroles relating to the revocation of Applicant’s parole.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 16, 2020
Do not publish